Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims benefit of priority from U.S. Provisional Application 
Serial No. 62/764,932, filed on August 16, 2018.  The effective filing date of the instant application is August 16, 2018. 

Claim Status
	Claims 1-4, 6-12, and 14-17 are pending and under examination. Claims 5 and 13 are canceled. The amendment filed on 01/28/2022 in response to the Non-Final office Action of 09/28/2021 is acknowledged and has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2020 has been considered by the examiner.

Action Summary
Claims 1-4, 6-12, and 14-17 rejected under 35 U.S.C. 103 as being un-patentable over Hunter et al. (US2007/0208134 A1) are maintained, but revisited and modified in light of the claim amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-12, and 14-17 are rejected under 35 U.S.C. 103 as being un-patentable over Hunter et al. (US2007/0208134 A1).
Hunter et al. teaches devices, implants and method for the treatment of scars and keloids, vascular disease, inflammatory arthritis, and the prevention of cartilage loss comprising anti-fibrotic drug combinations, see Abstract. Moreover, the anti-fibrotic drug combinations preferably include albendazole and pentamidine, see para [1862] & [1875]. Hunter et al. teaches a method of preventing surgical adhesions, comprising delivering a composition to a site of a tendon injury in a patient in need thereof, where the composition comprises an anti-scarring drug combination and prevents surgical adhesions, see para [0026]. Hunter et al. also teaches the Individual components of drug combinations may be delivered to a site of treatment together or separately, see para [1658]. The separate delivery to the site of treatment of the individual components of the drug combination meets the limitation of the active (pentamidine) as the sole active ingredient in the combination. However, the comprising language is inclusive of administering another active ingredient. Hunter et al. teaches the desired anti-scarring drug combinations or individual components of the combinations may contain a polymer composition (which may be either biodegradable or non-biodegradable), see para [1199]. The polymer may be polyacrylic acid or carbopol (aka carbomer), see para [1224]. Hunter et al. teaches it is desirable to use compositions that can be administered as liquids, but subsequently form hydrogels at the site of administration, see para [1221]. Hunter also teaches in certain other embodiments, individual components of drug combinations are separately delivered via a same or different systemic, regional or local delivery methods as described herein to form a drug combination in situ, see para [1664]. Hunter et al. teaches the frequency of injections will depend upon the release kinetics of the polymer used (if present), and the clinical response. This therapy is of particular value in the prophylactic treatment of conditions which are known to result in the development of hypertrophic scars and keloids (e.g., burns, the excision site of a keloid or hypertrophic scar, wounds on the chest and back of predisposed patients, etc.), and is preferably initiated prior to, or during the proliferative phase (from day 1 forward), but before hypertrophic scar or keloid development (i.e., within the first 3 months post-injury), see para [1856]. The teaching of burns read on accidental wound and the teaching of excision reads on surgical incision. Additionally, Hunter et al. teaches one or more of the components of the drug combinations of the present invention are approved by a national pharmaceutical regulatory agency, such as the United States Food and Drug Administration (USFDA) for administration to a human, see para [0121]. Furthermore, Hunter et al. teaches hypertrophic scars and keloids are the result of an excessive fibro-proliferative wound healing response. Briefly, healing of wounds and scar formation occurs in three phases: inflammation, proliferation, and maturation. The first phase, inflammation, occurs in response to an injury which is severe enough to break the skin. During this phase, which lasts 3 to 4 days, blood and tissue fluid form an adhesive coagulum and fibrinous network which serves to bind the wound surfaces together. This is then followed by a proliferative phase in which there is ingrowth of capillaries and connective tissue from the wound edges, and closure of the skin defect. Finally, once capillary and fibroblastic proliferation has ceased, the maturation process begins wherein the scar contracts and becomes less cellular, less vascular, and appears flat and white. This final phase may take between 6 and 12 months. If too much connective tissue is produced and the wound remains persistently cellular, the scar may become red and raised. If the scar remains within the boundaries of the original wound it is referred to as a hypertrophic scar, but if it extends beyond the original scar and into the surrounding tissue, the lesion is referred to as a keloid. Hypertrophic scars and keloids are produced during the second and third phases of scar formation. Several wounds are particularly prone to excessive endothelial and fibroblastic proliferation, including burns, open wounds, and infected wounds. With hypertrophic scars, some degree of maturation occurs and gradual improvement occurs. In the case of keloids however, an actual tumor is produced which can become quite large. Spontaneous improvement in such cases rarely occurs, see para [2184], Hunter et al. teaches the device may be an external tissue expansion device composed of two suture steel plates with adhesive attached foam cushions which apply constant continuous low-grade force to skin and tissue to provide removal of hypertrophic scars and keloids. The device may be a masking element which is pressed onto the scar tissue with an adjustable force by means of a pressure control unit and is connected with inflatable or suction members in the masking element. The treatment may be a device having locking elements and grasping structures such that the dermal and epidermal layers of a skin wound can be pushed together such that the tissue edges are abutting, such that a wound may be closed with minimal scarring, see para [2185].Furthermore, Hunter et al. teaches the anti-fibrosis drug combination (or individual component(s) thereof) or the composition comprising the anti-fibrosis drug combination (or individual component(s) thereof) at a site that is adjacent to an implant (preferably near the implant-tissue interface). This can be accomplished during open, endoscopic or catheter-based orthopedic procedures by applying the anti-fibrosis composition: (a) to the implant surface (e.g., as an injectable, solution, paste, gel, in situ forming gel, or mesh) before, during, or after the implantation procedure (application before, during, or after implantation procedure encompasses application directly to the tissue while wound is open or closed); (b) to the surface of the adjacent tissue (e.g., as an injectable, solution, paste, gel, in situ forming gel, or mesh) immediately prior to, during, or after implantation of the orthopedic implant; (c) to the surface of the implant and the tissue surrounding the implant (e.g., as an injectable, solution, paste, gel, in situ forming gel or mesh) before, during, or after implantation of the implant; (d) by topical application of the composition into the anatomical space (joint capsule, spinal canal, marrow, and sheath etc.), see para [1757]. Hunter et al. teaches the orthopedic surgical procedures are performed for a variety of conditions including fractures (open and closed), sprains, joint dislocations, crush injuries, ligament and muscle tears, tendon injuries, nerve injuries, congenital deformities and malformations, total joint or partial joint replacement, and cartilage injuries, see para [1754]. The orthopedic surgical procedure that includes open and closed fractures and tendon injuries would reasonably be expected to include both surgically open and closed tendons. 
Hunter et al. does not teach the claimed 50 mg. However, Hunter et al. teaches exemplary anti-fibrotic drug combinations for dose explanation purposes include, but are not limited to, amoxapine and prednisolone, paroxetine and prednisolone, dipyridamole and prednisolone, dexamethasone and econazole, diflorasone and alprostadil, dipyridamole and amoxapine, dipyridamole and ibudilast, nortriptyline and loratadine (or desloratadine), albendazole and pentamidine, itraconazole and lovastatin, terbinafine and manganese sulfate, and analogues and derivatives thereof. The total dose of each drug within the combinations generally do not exceed 500 mg (range of 0.1 µg to 500 mg; preferred 1 µg to 200 mg), see para [2389]. The prior art does not disclose the exact claimed values, but does overlap: in such instances even, a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
Therefore, it would have been obvious to apply the overlapping amount not more than 500 mg or 1 µg to 200 mg of a composition comprising pentamidine and a biodegradable sterile gel in this case a carbopol (carbomer) as the sole active ingredient a combination wherein each component is administered to a tendon for healing a wound of a mammal with reduced scar formation wherein said wound is associated with tendon injury and to prevent surgical adhesions to give Applicant’s claimed method. The motivation to do so is provided by the disclosure of Hunter et al. One would reasonably expect the 50 mg out of the overlapping dose of 1 µg to 200 mg of Hunter et al. to be effective for the method of Hunter et al. with success. 
The wherein limitations of claims 1 and 8, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that the recitation of the pentamidine or the pentamidine isethionate is applied to the tendon as the sole active ingredient of the method for healing the tendon of the mammal. At no point does the Hunter et al. reference teach or suggest applying pentamidine or pentamidine isethionate to a tendon as the sole active ingredient of the method for healing the tendon of a mammal. Thus, the presently pending claims are patentable over the Hunter et al. reference. In response, the Examiner finds Applicant’s argument not persuasive. The Examiner recognizes that the claim amendment requires the pentamidine or the pentamidine isethionate is applied to the tendon as the sole active ingredient of the method for healing the tendon of the mammal. However, Hunter et al. also teaches the Individual components of drug combinations may be delivered to a site of treatment together or separately, see para [1658]. Hunter also teaches in certain other embodiments, individual components of drug combinations are separately delivered via a same or different systemic, regional or local delivery methods as described herein to form a drug combination in situ, see para [1664]. The claim recites a method for healing a tendon of a mammal with reduced arthrofibrosis comprising applying a composition. That means the comprising language of the claimed method can include another composition comprising another active agent that can be applied to a tendon. Therefore, one can reasonably be construed the separate delivery of each drug in separate delivery method or different delivery method to meet the added limitation claimed. 

Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/             Primary Examiner, Art Unit 1628